DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,977,707. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing elements and data structures.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding “surge activity,” the instant specification and drawings fail to establish any criteria necessary to determine surge activity is occurring or has occurred for an item. The term “high demand” likewise suffers the same defect in disclosure. 
Regarding “obtain” or “obtaining,” the terms can imply a host of situations so it is unclear what “obtain” means. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without adding significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 1 is directed to a process. Claim 1 is representative of claims 2-20 regarding analysis under 35 USC 101.
Step 2A Revised (First Prong)
Determine whether Claim 1 is directed to a judicial exception. Elements of an abstract idea are underlined:
Claim 1. A method comprising:
identifying, by one or more processors, a first item of interest as a high demand item based on a surge activity in a marketplace system;
determining a first set of user accounts associated with obtaining the first item of interest;
determining a second set of user accounts associated with listing the first item of interest for sale;
determining an item affinity pattern between the first set of user accounts and the second set of user accounts, the determining the item affinity pattern being based on a first set of items obtained by the first set of user accounts and a second set of items listed by the second set of user accounts;
determining a third set of user accounts based on the first set of user accounts, the second set of user accounts, and the item affinity pattern; and
causing display of a notification on one or more client devices associated with the third set of user accounts, the notification indicating an opportunity to list the first item of interest for sale.
The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human while following a procedure that organizes human activity. For example, a consignment shop owner or employee may notice that a particular item is selling at a faster rate than other items to a particular buyer. The owner/employee further notices that one consignor among those who supply the consignment shop is supplying the particular item. Based on this information and desire to grow consignment sales and not be dependent on one supplier, the owner invites one or more consignors who sell similar products to the particular buyer to offer the particular item.
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
Claim 1. A method comprising:
identifying, by one or more processors, a first item of interest as a high demand item based on a surge activity in a marketplace system;
determining a first set of user accounts associated with obtaining the first item of interest;
determining a second set of user accounts associated with listing the first item of interest for sale;
determining an item affinity pattern between the first set of user accounts and the second set of user accounts, the determining the item affinity pattern being based on a first set of items obtained by the first set of user accounts and a second set of items listed by the second set of user accounts;
determining a third set of user accounts based on the first set of user accounts, the second set of user accounts, and the item affinity pattern; and
causing display of a notification on one or more client devices associated with the third set of user accounts, the notification indicating an opportunity to list the first item of interest for sale.
The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human and conventional use of computing devices to follow a procedure that organizes human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Additional elements are bounded by “quotation” marks:
Claim 1. A method comprising:
identifying, by one or more processors, a first item of interest as a high demand item based on a surge activity in a marketplace system;
determining a first set of user accounts associated with obtaining the first item of interest;
determining a second set of user accounts associated with listing the first item of interest for sale;
“determining an item affinity pattern between the first set of user accounts and the second set of user accounts, the determining the item affinity pattern being based on a first set of items obtained by the first set of user accounts and a second set of items listed by the second set of user accounts;”
determining a third set of user accounts based on the first set of user accounts, the second set of user accounts, and the item affinity pattern; and
causing display of a notification on one or more client devices associated with the third set of user accounts, the notification indicating an opportunity to list the first item of interest for sale.
The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 1-20 recite processes that can be executed by a human using conventional computing devices while following a procedure that organizes human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,805,411 (Parihar et al.) “Auto Listing Creation for Marketplaces,” discloses:
(D50: col. 16, lines 10-49) In accordance with at least one embodiment, the item category association module 510 may be configured to receive or obtain social network trend data from social networks. As described above, the social network trend data may be utilized by the implementation information module 508 to generate implementation information. For example, the social network trend data may indicate that a certain professional football team's products are currently selling at an increased rate. This social network trend data may be utilized by the implementation information module 508 to generate implementation information that will in turn be utilized to generate a network document for the user to sell the same professional football team products if the user currently offers the items in an electronic marketplace. In accordance with at least one embodiment, the social network trend data may include keyword analysis information obtained from an analysis of information posted on a user's social networking site. The keyword analysis information may include a string filter process that involves identifying keywords that are maintained by the service. In accordance with at least one embodiment, the social network trend data may include obtaining social network trend data related to geographic location information. For example, certain topics or items may be trending or hot interest topics in only certain geographic regions. The service may be able to identify the geographic locations of the trending items and identify a marketplace for the user to expand their item listings within based on the geographic location information obtained from a social networking site. In accordance with at least one embodiment, the social network trend data may include analyzing impression metrics from advertisements displayed on the social networking site. The service may be able to obtain impression metrics from the social networking site and analyze the impression metrics to determine trending items or geographic locations to identify a marketplace for the user to expand their item listings within. In accordance with at least one embodiment, the item category association module 510 may provide item category data in the form of marketplace data from the social networking trend data to the implementation information module 508.
Further evaluation of the instant claims in light of Parihar reveals weakness in Parihar with regards to affinity determination between those listing products and those purchasing an item identified as surging in a marketplace. Parihar is the closest US Patent/US Pre-Grant Publication prior art.
PR Newswire, IDS filed May 17, 2021 Cite. No. 3, discloses: Listing analytics users can now visually track their traffic and sales trends with a graphical overview of total impressions, clicks, sales and daily selling price for all eBay marketplaces in which they participate. The dashboard also displays the increase or decrease in sales and revenue over selected time periods, the percentage of impressions that led to clicks, and the percentage of clicks that converted to sales.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/ apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/
Primary Examiner, Art Unit 3625                 			
November 7, 2022